﻿Permit me at the outset to extend to you, Sir, on behalf of the delegation of Thailand and on my own behalf, the warmest congratulations on your unanimous election to the presidency of the forty-second session of the United Nations General Assembly. We are confident that your recognized qualities and experience will ensure that the Assembly's proceedings will be conducted with smooth efficiency, wisdom and fairness, and that we will achieve a successful conclusion.
I should also like to pay a well-deserved tribute to the outgoing President of the forty-first session of the General Assembly, who is a distinguished son of Bangladesh and Asia, for his invaluable contribution to the work of the Organization during the past year. In a world beset by a host of political and economic problems a nation's cohesiveness and resilience are of the utmost importance. The success of Thailand since the Second World War is a good example. In one way, the Thai experience is unique. We the Thai people have been
blessed with the Thai monarchy. This institution is at present personified by His Majesty King Bhuraibol Adulyadej, the ninth King of the House of Chakri. He has been and continues to be the central, unifying element of the Thai nationhood. He is the moral inspiration for our Government and people. He is the soul of our nation.
In the next nine months two events of the greatest significance to the Thai nation will be celebrated. The first, in December, will be the sixtieth anniversary of His Majesty's birth, which, to the Thai people, marks one of the most important milestones in a person's lifetime. Then, next July, he will become the longest-reigning monarch in Thai history. The celebrations of those two events will provide the Thai people with opportunities to display their boundless respect, profound gratitude and immeasurable affection for their beloved monarch.
As a working monarch in the national mainstream, our King has always been in close touch with the people. He has tirelessly and selflessly devoted himself to the progress and welfare of the people, especially those in rural areas. In these efforts he has always been assisted by Her Majesty the Queen and other members of the Royal Family.
The Thai King believes that all his subjects have a right to share in the benefits of the nation's progress and prosperity. He has pioneered rural development projects designed to help the people fulfil their basic needs and achieve self-sufficiency. These projects have brought an increased measure of prosperity to the rural poor. Many of the projects have been funded from his own personal resources. He has also led in the search for a humane way to help the hill tribes abandon opium cultivation. He has initiated crop substitution and integrated development schemes. These have been carried out by my Government. As a consequence, the output of opium has been reduced significantly over the years.
The international drug problem is of great concern to my country. For this reason we participated actively in the International Conference on Drug Abuse and illicit Trafficking at Vienna in June this year. The meeting, under the inspired presidency of the Prime Minister of Malaysia, was able to create a programme of action by Governments to cope with this global problem.
The royal oath taken by Thai monarchs includes the vow to render aid and comfort to all in need. During the past 12 years Thailand, under the reign of King Bhumibol, has been recognized for its compassion to fellow human beings uprooted by war and oppression. Thailand has offered temporary shelter to nearly one million refugees. These are the Kampucheans, Laotians and Vietnamese who have fled into Thailand since 1975, and especially since the invasion of Kampuchea in 1978. Over 350,000 still remain. 
A major cause of this plight of such magnitude has been the aggression and occupation of Kampuchea by Vietnamese armed forces. This problem poses the major obstacle to peace and stability in the region. It is not only a threat to the security of Thailand and South-East Asia, but also an economic drain on Viet Nam1 s own resources and a waste of the assistance given to Viet Nam by its friends and allies. In addition it imposes a humanitarian burden on its neighbours and on the international community. Vietnamese deeds in Kampuchea violate the United Nations Charter and international law. For this reason, year after year the General Assembly has condemned Viet Nam's actions and demanded the total withdrawal of its forces from Kampuchea. The General Assembly has endorsed the Kampuchean people's right to self-determination and to choose its own Government without foreign interference. Over two thirds of the United Nations membership have also remained firm in their call for a comprehensive political settlement of the conflict in Kampuchea. The future Kampuchea should be neutral and non-aligned and should pose no threat to any country.
The countries members of the Association of South-East Asian Nations (ASEAN) will continue to work for such a settlement. Their latest effort was on 16 August 1987, when they endorsed the proposal that the Kampuchean factions engage in a dialogue with the Vietnamese at a gathering. This gathering is envisaged as an initial step towards the political settlement of the Kampuchean problem.
Recent developments have indicated an increasing convergence towards a desire to bring about an end to the conflict in Kampuchea. We call on the leaders of Viet Nam to turn this desire into reality. Let them withdraw their forces from Kampuchea, as they have said they would, but let them do it now and not in 1990, as proclaimed.
We agree that national reconciliation at an appropriate time is a prerequisite for a political solution. One personage who is vital to the Kampuchean drama is His Royal Highness Prince Norodom Sihanouk. We believe that under his tutelage and leadership the Kampuchean people can heal their wounds and band together to bring about a rebirth of the Kampuchean nation.
Thailand wishes to record its deep appreciation of the United Nations Secretary-General's devoted and tireless efforts to restore peace in Kampuchea. Ws urge him and the international community to intensify their efforts towards this end. In particular, Thailand calls on the major Powers, which wield great influence, to become even more conscious of this problem, which affects not only the Kampucheans but others as well. It is encouraging to observe that some of them have begun to discuss among themselves the way to resolve this question, as evidenced in the continuing series of dialogues between such major Powers as the United States, the Soviet Union and China. On several occasions Thailand has raised this matter with many international leaders and requested them to assist. It is iniquitous that this tragedy of untold suffering has been allowed to be prolonged. Actions leading to a just and lasting solution should and must be taken without undue delay. Everybody must lend a hand.
Only after Kampuchea has regained its sovereignty and independence will that part of South-East Asia be able to turn swords into ploughshares. Only then will the countries of the area be able to reconstruct their shattered economies. Then, and only then, will their peoples be able to enjoy the benefits of peace that are taken for granted elsewhere. Then, too, will the rest of us in South-East Asia be able to realize our full potential as a part of the rapidly developing Pacific Basin. Together we can give meaning to Pacific dynamism, which can impart great benefit not only to this region but also to the world at large.
The aspiration to achieve peace and prosperity through common efforts and co-operation finds good expression in the endeavours of ASEAN. This year has already witnessed the twentieth anniversary of the founding of ASEAN. The birth of ASEAN was indeed a major turning point in the history of South-East Asia, based as it is on shared interests and values, as well as pragmatism and tolerance. The concept o£ free association has thus made its mark in a region where colonialism ran rampant not so long ago. ASEAN co-operation has indeed stimulated regional growth and prosperity over much of the past two decades. ASEAN is scheduled to hold a few months from now its third summit meeting to chart the course of its peaceful and constructive co-operation for the next decade.
In this regard, Thailand is pleased to learn of the agreement in principle between the Soviet Union and the United States on the elimination of intermediate and short-range missiles and of the forthcoming summit meeting between President Reagan and General Secretary Gorbachev. We hope that after this important beginning further efforts will be made to reduce the strategic missile arsenals by 50 per cent. Effective measures are also necessary in the fields of chemical and conventional weapons. In Africa, the Namibian people and the black majority in South Africa have been victims of unilateral oppression for generations. Thailand once again joins in the call for the eradication of the apartheid system and for the immediate implementation of the United Nations Plan for Namibia.
The problems of the Middle East continue to be on the agenda of the world Organization. Thailand supports United Nations efforts to restore peace in the region on the basis of security for all States, withdrawal of Israel from the occupied territories, self-determination for the Palestinian people, the territorial Integrity of Lebanon, cessation of hostilities between Iran and Iraq and withdrawal of forces to the International boundary. In the latter context, Thailand takes note of Security Council resolution 598 (1978), which was adopted unanimously, and hopes that it will be fully Implemented.
The situation in Afghanistan was caused by the single-minded pursuit of unilateral goals on the part of one of the world's most powerful nations. The problem can be resolved only on the basis of the relevant General Assembly resolutions, which demand the total withdrawal of foreign forces, and exercise by the Afghan people of their right to self-determination.
The position of Thailand on these issues has been firm and consistent. Our position is based on the United Nations Charter and international law, and is in harmony with a majority of the Member States. The Secretary-General, too, enjoyed Thailand's confidence and support in his patient efforts to find peaceful solutions to these problems. My country is always willing to assist in these efforts, anytime, anywhere. Not all the urgent problems are of a political nature. Many of them are economic. The International economic system has created a web of interdependence. No nation stands alone. For this reason, Thailand is fully committed to an open and liberal world trade system. 
However some countries, particularly the more affluent, have adopted trade policies and measures which obstruct open and free international trade. Besides hindering the North-South dialogue, they also work against the interest of all nations. Developing countries with open economies, like Thailand, have already had to cope with the problems of low agricultural and commodity prices. These problems are compounded by protectionism against the export of products in which we enjoy inherent comparative advantages. Without the expansion of exports, we cannot sustain our economic growth. This would have major repercussions on our national development and on the well-being of our people. We therefore call on all countries concerned to show a sincere desire to co-operate. For only through such co-operation can we succeed in remedying the present international economic disorder.
The most pressing problem of all time confronting any Government is the well-being of its people. Here, in the case of Thailand, the inspiration from our King has always been very important to my Government. As stated earlier. His Majesty has pioneered a great number of projects for the rural poor. Following his initiatives, my Government has allotted a major part of the national budget to development programmes for rural areas throughout the Kingdom.
Despite the economic difficulties facing developing countries in the world ' today, Thailand continues to obtain substantial economic growth. Our rate of growth is estimated to be close to 6 per cent in real terms this year. This is due partly to the Government's success in providing incentives and in stimulating the economy. It is also due to the close co-ordination between the public sector and our private sector. We expect our economy to continue growing, which will in turn bring better health care, better food, better shelter and a better standard of living for our people. It is clear that, for Thailand, the role of the monarchy has proved to be indispensable. The monarchy is a moral force that binds all elements in the Thai nation. It is a force that works for the greatest good of the Thai people. As we in Thailand celebrate the sixtieth anniversary of the birth of our King, we also see it as an opportunity to rededicate ourselves to the cause of international peace, security and harmony. He are resolved to reaffirm our steadfast support for the United Nations. This is what the Ring himself stated in his royal address at the opening ceremony of the secretariat building of the Economic and Social Commission for Asia and the Pacific, in Bangkok, on 24 October 1975: "The United Nations has set for itself the high ideals of maintaining international peace and security based on the principles of equality and friendly relations among all nations, and it has, in actual practice, always tried its utmost to co-ordinate and promote the efforts of large and small countries all over the world to create mutual understanding and co-operation in order to solve the various problems in economic, social, human rights and other fields." 
The United Nations has indeed played a tremendously active role in bringing Member States together to solve international problems and crises. It must continue to champion the cause of international peace and security as well as the well-being of all the peoples of the world.
The gathering of so many Heads of State and Heads of Government at the General Assembly each year testifies to the importance the world attaches to this Organization. But we hope that the fruits of the deliberations and discussions on these occasions will not leave only empty echoes of good intentions.
Let us turn these good intentions into positive action, action which brings just solutions to our problems, action which brings real and beneficial changes to our world.
If we do these things, then we will know that we have done our very best to create a better world for mankind.
